EXHIBIT 10.10

 
CIGNA DEFERRED COMPENSATION PLAN
(Amended and Restated as of October 24, 2001)
 
ARTICLE 1
Definitions
 
These terms have the following meanings under the Plan.
 

1.1  
"Account" – the separate bookkeeping account established for a Participant that
represents the Company’s unfunded, unsecured obligation to make future payments
to the Participant.


1.2  
"Administrator" – the person or committee charged with responsibility for
administration of the Plan.


1.3  
"Beneficiary" – the person or trust designated in writing under the Plan by the
Participant to receive payment of his/her remaining Account balance after
Participant’s death.


1.4  
"Board Committee" – the People Resources Committee of the Board of Directors, or
any successor committee.


1.5  
"Board of Directors" – the board of directors of CIGNA Corporation.


1.6  
"Change of Control" – any of these events:


  (a)
a corporation, person or group acting in concert as described in Section
14(d)(2) of the Exchange Act, holds or acquires beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act of a number of
preferred or common shares of CIGNA Corporation having voting power that is
either (1) more than 50% of the voting power of the shares which voted in the
election of directors of CIGNA Corporation at the shareholders’ meeting
immediately preceding such determination, or (2) more than 25% of the voting
power of common shares outstanding of CIGNA Corporation, or


  (b)
as a result of a merger or consolidation to which CIGNA Corporation is a party,
either (1) CIGNA Corporation is not the surviving corporation, or (2) Directors
of CIGNA Corporation immediately prior to the merger or consolidation constitute
less than a majority of the board of directors of the surviving corporation, or


  (c)
a change occurs in the composition of the Board of Directors at any time during
any consecutive 24-month period such that the "Continuity Directors" cease for
any reason to constitute a majority of the Board of Directors. "Continuity
Directors" means those members of the Board of Directors who either: (1) were
directors at


1
 

--------------------------------------------------------------------------------


 

   
the beginning of such consecutive 24-month period; or (2) were elected by, or
upon nomination or recommendation of, at least a majority (consisting of at
least nine directors) of the Board of Directors.


1.7  
"CIGNA Stock" – the common stock of CIGNA Corporation.


1.8  
"Company" – CIGNA Corporation and each Subsidiary that has been authorized by
the Chief Executive Officer of CIGNA Corporation to participate in the Plan and
that has adopted the Plan and agreed to comply with its provisions.


1.9  
"Corporate Committee" – the CIGNA Corporation Corporate Benefit Plan Committee,
or any successor committee.


1.10  
"Deferral Election" – the form described in section 2.3 by which a Participant
specifies amounts and items of compensation to be deferred.


1.11  
"Deferred Cash" – compensation deferred under the Plan that would otherwise have
been paid to a Participant in cash.


1.12  
"Deferred CIGNA Stock" – compensation deferred under the Plan that would
otherwise have been paid to a Participant in shares of CIGNA Stock.


1.13  
"Discretionary Transaction" – a transaction defined in Rule 16b-3(b)(1)
promulgated under the Exchange Act.


1.14  
"ERISA" – the Employee Retirement Income Security Act of 1974, as amended.


1.15  
"Exchange Act" – the Securities Exchange Act of 1934, as amended.


1.16  
"Participant" – an employee of a Company who elects to participate in the Plan
in accordance with the terms and conditions of the Plan.


1.17  
"Payment Election" – the form described in section 4.2 by which a Participant
specifies the method and time of payment of compensation deferred under the
Plan.


1.18  
"Plan" – the CIGNA Deferred Compensation Plan, as it may be amended or restated
(formerly called the Deferred Compensation Plan of CIGNA Corporation and
Participating Subsidiaries).


1.19  
"Stock Plan" – a plan or program that provides for payment of compensation in
the form of shares of CIGNA Stock.


2
 
 

--------------------------------------------------------------------------------



 

1.20  
"Subsidiary" – a corporation (or a partnership, joint venture or other
unincorporated entity) of which more than 50% of the combined voting power of
all classes of stock entitled to vote (or more than 50% of the capital, equity
or profits interest) is owned directly or indirectly by CIGNA Corporation;
provided that such corporation (or other entity) is included in CIGNA
Corporation’s consolidated financial statements under generally accepted
accounting principles.


1.21  
"Termination of Employment" – the termination of Participant’s employment
relationship with CIGNA Corporation or a Subsidiary, including a transaction by
which the Participant’s employing Company ceases to be a Subsidiary unless
Participant’s employer (or the purchaser of the employer) assumes the Plan’s
liabilities and responsibilities with respect to the Participant. A
Participant’s transfer of employment among CIGNA Corporation and Subsidiaries
will not be a Termination of Employment.


1.22  
"Valuation Date" – the last day of each month.


ARTICLE 2
Participation; Deferral Elections
 
2.1         Eligibility. The Plan is intended primarily to provide deferred
compensation for a select group of management and highly compensated employees.
The Corporate Committee shall determine which Company employees are eligible to
participate in the Plan.
 
2.2         Participation. An eligible employee becomes a Participant by making
a Deferral Election described in section 2.3.
 

2.3  
Deferral Election.


(a)  
A Deferral Election specifies the amounts and items of compensation a
Participant elects to defer under the Plan for a particular calendar year. The
Administrator shall determine which items or categories of compensation may be
deferred under the Plan. The Deferral Election must be in a form permitted or
required by the Administrator, and the Administrator may permit or require
electronic forms. The Administrator shall determine whether Deferral Election
forms are sufficiently complete and timely (as described in section 2.3(b), (c)
and (d)) and whether to reject forms that are incomplete.


(b)  
Except as described in section 2.3(c), a Deferral Election must be received by
the Administrator no later than December 31 of the year before the year in which
the compensation to be deferred would otherwise be paid; however, the
Administrator may establish an earlier deadline.


3
 
 

--------------------------------------------------------------------------------



 

(c)  
A Deferral Election by a person who first becomes a Company employee after
January 1 of the year must be received by the Administrator on or before the
30th calendar day after the date the person becomes a Company employee. A
Deferral Election by a newly eligible employee shall apply only to the
employee’s compensation for services performed after the Administrator receives
the Deferral Election.


(d)  
An employee who makes a Deferral Election for the first time must also make a
Payment Election (described in section 4.2). The Payment Election must be
received by the Administrator by the Deferral Election deadline stated in
section 2.3(b) or (c).


(e)  
Instead of requiring Participants to make new Deferral Elections for each new
calendar year, the Administrator may provide that a Participant’s Deferral
Election shall, unless modified or cancelled under the Plan, remain effective
from year to year until the Participant’s Termination of Employment. However,
for compensation otherwise payable in future years,a Participant may increase or
reduce the amount of compensation being deferred, stop deferring compensation or
change the items of compensation being deferred by completing and submitting a
new Deferral Election by the deadline described in section 2.3(b). The new
Deferral Election will be effective at the beginning of the calendar year
following the deadline.


2.4          Reducing or Stopping Future Deferrals. A Participant may request to
reduce the amount of compensation being deferred, or to stop deferring
compensation, during the calendar year by submitting a written request to the
Administrator together with a new Deferral Election and the reasons for the
request. If the Administrator grants Participant’s request, the Administrator
shall determine the effective date of the new Deferral Election; provided that
the new Deferral Election shall apply only to compensation payable after the
Administrator’s determination. The Administrator may grant only one such request
for a Participant in any calendar year.
4
 

--------------------------------------------------------------------------------


 
ARTICLE 3
Deferred Compensation Account
 
3.1          General. The Administrator shall establish and maintain an Account
for each Participant. The Administrator shall credit to the Account any
compensation deferred by a Participant under the Plan. The Administrator shall
also credit (or debit) to the Account any hypothetical income (or losses) on the
deferred compensation. The credit for deferred compensation shall be effective
as of the date the compensation would have otherwise been paid to the
Participant. The credit (or debit) for hypothetical income (or losses) shall be
as provided in section 3.3 or 3.4, as applicable.
 
3.2          Account Balance. The balance of each Participant’s Account shall
include compensation deferred by the Participant and hypothetical income (or
losses). The Account balance shall be reduced by any payments or forfeitures
under Article 4. The Administrator shall determine each Participant’s Account
balance as of each Valuation Date. The Administrator shall provide each
Participant an Account statement at least annually.
 

3.3  
Hypothetical Investment of Deferred Cash.


(a)  
Deferred Cash shall be treated as invested in one or more hypothetical
investments described in section 3.3(b). The Administrator shall credit (or
debit) to the Participant’s Account as of each Valuation Date hypothetical
income (or losses) based on the performance of the applicable hypothetical
investment. The credit (debit) shall be applied against the balance of
Participant’s Account on the immediately preceding Valuation Date. The
Administrator shall have authority to adopt, and from time to time change, rules
and procedures for crediting (debiting) hypothetical income (losses) as to any
amount of Deferred Cash that has been credited to a Participant’s Account for
less than the entire month ending on the Valuation Date.


(b)  
The Corporate Committee shall determine at least one hypothetical investment for
Deferred Cash and may provide some or all Plan Participants with options for
more than one hypothetical investment. The Corporate Committee may add or
eliminate hypothetical investments at any time, but any such action shall apply
to the balance of a Participant’s Account no earlier than the Valuation Date
immediately after the Corporate Committee changes hypothetical investments. The
Administrator shall have authority to adopt rules and procedures by which a
Participant with a choice of more than one hypothetical investment may change
hypothetical investment elections, provided that a Participant shall not be able
to make changes more than once each calendar quarter.


(c)  
If a Change of Control occurs, the annual income earned on at least one
hypothetical fixed return guaranteed principal investment must be not less than
50 basis points over the Ten-year Constant Treasury Maturity Yield as reported
by the Federal Reserve Board, based upon the November averages for the preceding
year.


5
 
 

--------------------------------------------------------------------------------


 
3.4          Hypothetical Investment of Deferred CIGNA Stock. Deferred CIGNA
Stock shall be credited to Participant’s Account as a number of shares of
hypothetical CIGNA Stock. The number shall initially be the same number of
shares that would have been issued to the Participant but for the deferral.
After the initial credit, the number shall be adjusted as appropriate to reflect
stock dividends, splits and reclassifications in accordance with the terms of
the applicable Stock Plan. Deferred CIGNA Stock may not be deemed invested in
any other hypothetical investment. An amount equal to the dividends which would
otherwise be paid on shares of Deferred CIGNA Stock shall be credited to the
Participant’s Account as Deferred Cash, as of the applicable dividend payment
date, and deemed invested under Section 3.3. The Administrator shall take
necessary action to avoid deferral or issuance of fractional shares of CIGNA
Stock.
 
3.5          Transfer of Prior Deferrals to Plan Account. The Administrator may
transfer to a Participant’s Account under this Plan any compensation previously
deferred by the Participant under a deferred compensation plan of, or agreement
with, any Company if that plan or agreement provides or permits such a transfer
or if the Participant consents to such a transfer.
 
ARTICLE 4
Payment of Deferred Compensation
 
4.1          General. The Company shall pay amounts credited to Participant’s
Account balance according to the Participant’s Payment Elections or under the
other, applicable provisions of Article 4. Deferred CIGNA Stock shall be paid
only in shares of CIGNA Stock issued under the applicable Stock Plan. The
applicable Stock Plan is the plan under which the shares would have previously
been issued but for the Participant’s deferral, or a successor plan.
 

4.2  
Payment Election.


(a)  
Subject to section 4.3, a Payment Election must specify the payment method that
shall apply to Participant’s deferred compensation and either the date of
payment or the date payments are to begin.


(b)  
A Payment Election must be in a form permitted or required by the Administrator,
and the Administrator may permit or require electronic forms. The Administrator
shall determine whether a Payment Election form is sufficiently complete and
shall reject incomplete forms.


(c)  
A Participant may make separate Payment Elections for Deferred Cash and Deferred
CIGNA Stock. The Administrator may provide that a Participant’s Payment Election
shall, once effective, remain effective unless and until modified under the
Plan. However, a Participant may make a new Payment Election for any future
calendar year deferrals by submitting a new Payment Election form. The new
Payment Election must be received by the Administrator by the deadline for
Deferral Elections described in section 2.3(b). The new Payment Election will be
effective only for compensation that, absent deferral, would


6
 
 

--------------------------------------------------------------------------------



 

 
otherwise be payable in years after the year the Administrator receives the new
Payment Election.


4.3  
Payment Methods and Timing.


(a)  
Subject to the conditions in section 4.3(b) through (d), the Administrator shall
have the authority to determine the payment methods and timing permitted under
the Plan.


(b)  
If the payments are to begin after a Participant’s Termination of Employment
then, subject to the other provisions of Article 4, no payments may be made
before January 1 following the calendar year of Participant’s Termination of
Employment. If a payment method provides for periodic payments, payments shall
be made at least annually, over a period not to exceed 15 years. The balance of
a Participant’s Account shall be paid, in all events, no later than January 31
of the 15th year after the calendar year of Participant’s Termination of
Employment.


(c)  
The Administrator may permit, and may establish rules governing, Payment
Elections that provide for payments to be made (or begin) on a specified date
before a Participant’s Termination of Employment.


(d)  
To the extent there is not in effect at Participant’s Termination of Employment
a valid Payment Election, the Participant’s Account shall be paid annually over
a period of 15 years with the first installment payment in January of the year
following the year of participant’s Termination of Employment.


4.4  
Changing Payment Methods.


(a)  
A Participant may request a change in the method of payment under any Payment
Election that provides for payments to begin after the Participant’s Termination
of Employment, subject to these conditions:


  (1)
 The requested new payment method must be one that is permitted under section
4.3 (but not under section 4.3(c)).


  (2)
The request must be in writing addressed to the Administrator.


  (3)
 The request must include a new Payment Election form, specify the existing
Payment Election and amounts of deferred compensation that are affected by the
request and explain the reasons for the request.


  (4)
The Administrator must receive the request before the Participant's Termination
of Employment.


7
 
 

--------------------------------------------------------------------------------



 

(b)  
A Participant’s request under section 4.4(a) will be granted only if the
Administrator approves the request. In determining whether the request should be
approved, the Administrator shall consider the Participant’s financial needs,
including any changed circumstances, as well as the projected financial needs of
the Company that is liable for such future payments.


4.5  
Financial Necessity Payment.


(a)  
If the Administrator, after considering a Participant’s written request,
determines that the Participant has an unanticipated financial necessity that is
beyond his/her control and of such a substantial nature that immediate payment
of Deferred Cash or issuance of Deferred CIGNA Stock is warranted, the
Administrator in its sole and absolute discretion may direct that all or a
portion of the Participant’s Account be paid to the Participant. The amount of
the payment shall be limited to the amount deemed necessary by the Administrator
to alleviate or remedy the hardship. The payment shall be made in the manner and
at the time specified by the Administrator.


(b)  
The Administrator shall cancel the Deferral Election of a Participant who
receives a payment under section 4.5(a). The cancellation shall be effective as
of the date of the payment. To resume deferrals, the Participant must make a new
Deferral Election under section 2.3(a).


4.6          Accelerated Payments upon Termination of Employment. The
Administrator shall have sole and absolute discretion to direct that a
Participant’s Account balance be paid immediately upon Termination of Employment
if the Administrator deems it in the best interests of the Participant and of a
Company that payment of the Participant’s Account be accelerated.
 

4.7  
Payments of a Deceased Participant’s Account.


(a)  
Upon the death of a Participant the Administrator shall pay any remaining
portion of Participant’s Account in a single lump sum payment to Participant’s
Beneficiary. The Administrator may establish rules and procedures for
designation of beneficiaries and shall make determinations regarding the
existence and identity of beneficiaries and the validity of beneficiary
designations. A Participant may designate more than one beneficiary.


(b)  
Notwithstanding Section 4.7(a), the Administrator shall pay Participant's
Account in a single lump sum payment to the Participant's estate if:


  (1)
The Participant dies without having a valid beneficiary designation in effect;


  (2)
The Participant's designated Beneficiary died before the Participant died;


8
 
 

--------------------------------------------------------------------------------



 

  (3)
The Participant's designated Beneficiary cannot be found after what the
Administrator determines has been a reasonably diligent search; or


  (4)
The Administrator determines that a payment in such form is in the best interest
of one or more Companies.


(c)  
The Administrator shall generally make any payments described in section 4.7(a)
and (b) in January following the year the Participant dies, but no earlier than
60 days after the date Participant dies. Nevertheless, the Administrator may
make the payment as soon as practicable after the Participant’s death if the
Administrator deems an accelerated payment to be in the best interest of the
Company or the Participant’s Beneficiary or estate.


4.8          Accelerated Payment with Forfeiture. A Participant who is not
entitled to a payment of his Account under any other provision of Article 4 may
make a written request to the Administrator for an accelerated payment of:
 

(a)  
His entire Account, including hypothetical investment results, attributable to
compensation deferred after 1995; or


(b)  
25%, 50% or 75% of the portion of his Account balance that is attributable to
compensation deferred after 1995 and that is (1) Deferred CIGNA stock or (2)
Deferred Cash or (3) both (including hypothetical investment results), but only
if the requested portion is at least $10,000.


As of the Valuation Date immediately after the Administrator receives such a
request, the Administrator shall make a valuation of the Participant’s Account
and pay to the Participant 90% of the Account balance or requested portion. The
Participant shall forfeit to the applicable Company the remaining 10% of the
Account balance or requested portion.
 
ARTICLE 5
General Provisions
 
5.1          Participant’s Rights Unsecured. The right of a Participant (or
Beneficiary) to receive payments under the Plan represents an unsecured claim
against the general assets of the Company that employs the Participant at the
time that the compensation deferred otherwise would have been paid, or against
the general assets of any successor company that assumes (or in case Participant
transfers to employment with a different Company, is assigned) the liabilities
of that Company. No Company guarantees or is liable for payments to any
Participant employed by any other Company. Participant’s Account represents a
mere promise by a Company to make payments in the future. The Plan at all times
shall be considered entirely unfunded for both tax purposes and for purposes of
Title I of ERISA.
 
9
 

--------------------------------------------------------------------------------


 
5.2          Assignability. No right to receive Plan payments shall be
transferable or assignable by a Participant or Beneficiary or subject in any
manner to anticipation, sale, alienation, pledge, encumbrance, attachment or
garnishment by creditors of a Participant or Beneficiary, any such attempt shall
be void and of no force or effect.
 
5.3          Administration. CIGNA Corporation’s Chief Executive Officer shall
appoint the Administrator. Except as otherwise provided by the Plan, the
Administrator shall administer the Plan and shall have authority to adopt
administrative rules and regulations. The Administrator may, by contract,
designation or other arrangement, provide for others to perform ministerial
duties and record keeping. If the Administrator is also a Participant, the
Corporate Committee (and not the Administrator) shall take any action under the
Plan related to that Participant’s request under Section 2.4, 4.3, 4.4, 4.5, 4.6
or 4.8.
 
5.4          Administrative Discretion. The Administrator and Corporate
Committee shall, as to the responsibilities allocated to them separately under
the Plan, have and sole and absolute discretion to interpret, construe and
implement the provisions of the Plan, including any disputed or ambiguous terms;
to make determinations relating to eligibility and benefits; and to make
findings of fact. Their determinations shall be final and binding on all
parties.
 
5.5          Amendment. The Plan may be amended, restated, modified, or
terminated by the Board of Directors or the Board Committee. No amendment,
restatement, modification, or termination shall reduce the balance of a
Participant’s Account as of the Valuation Date immediately preceding such
action.
 
5.6          Tax Withholding. To the extent required by the law in effect at the
time a Plan payment is made, the Administrator shall take appropriate action to
withhold taxes from the payment.
 
5.7          Corporate Reorganization. If a company that employs a Participant
ceases to be a Subsidiary and retains liabilities and responsibility for a
Participant’s Plan Account, then the Corporate Committee and Administrator shall
have no further liability or responsibility for that Account or any legal
obligation toward Participant after the company ceases to be a Subsidiary. That
company shall designate a governing committee and plan administrator, as
appropriate, to assume liability and responsibility for administration of the
Account as of the date the company ceases to be a Subsidiary.
 
10
 
 

--------------------------------------------------------------------------------


 
5.8          Correction of Errors and Inconsistencies. The Administrator may in
its sole and absolute discretion take action to effect consistency among a
Participant’s Deferral Elections, Payment Elections, or hypothetical investments
in order to avoid or to rectify difficulties in Plan administration. In no event
shall such action by the Administrator reduce the dollar value of a
Participant’s Account balance existing on the Valuation Date immediately
preceding such action (this provision shall not prevent the correction of
mistakes in Account record keeping), nor shall the Administrator take action
inconsistent with Section 3.4. The Administrator may take such action before or
after Participant’s Termination of Employment.
 

5.9  
Section 16 Compliance.


(a)  
Notwithstanding any contrary provision of the Plan or any applicable Payment
Election, if CIGNA Stock is one of the hypothetical investment options for
Deferred Cash available to a Participant subject to Section 16 of the Exchange
Act, then:


  (1)
Any of the following transactions that involves a Participant’s Deferred Cash
investment in hypothetical CIGNA Stock shall automatically be postponed until at
least six months after the earlier of (i) the date Participant ceases being
subject to Section 16 or (ii) the date of Participant’s most recent opposite-way
transaction that is not exempt from Section 16(b) of the Exchange Act:


  a.
A cash distribution to the Participant (or Beneficiary) in connection with
Participant's death, disability, retirement or other Termination of Employment
(except for automatic payments made under Sections 4.3(d) or 4.7); and


  b.
A voluntary transfer among hypothetical investments made by the Participant (or
Beneficiary) in connection with the Participant’s death, disability, retirement
or other Termination of Employment.


  (2)
 Any election by the Participant to engage in a Discretionary Transaction shall
automatically be void if that election is made within six months after such
Participant’s election to engage in an opposite-way Discretionary Transaction
under any CIGNA Corporation plan.


(b)  
The Administrator has sole and absolute discretion to take such action as may be
necessary or desirable to ensure compliance with Section 16 of the Exchange Act.


11
 
 

--------------------------------------------------------------------------------